573 So.2d 428 (1991)
Peter J. BECTON, et al., Appellants,
v.
K & L CONTRACTORS, INC., et al., Appellees.
No. 90-1494.
District Court of Appeal of Florida, Fifth District.
January 31, 1991.
Helen Wagner McAfee of Wagner, Nugent, Johnson, Roth, Romano, Eriksen & Kupfer, West Palm Beach, for appellants
Jeffrey M. Fleming of Rogers, Dowling & Fleming, Orlando, for appellees, K & L Contractors, Inc., Danis Industries, Inc., Carl Kelley and George Smalley, Jerry H. Jeffery and Brian D. DeGailler of Jeffery, Thomas & Marshall, Maitland, for Appellees, Don Blake, Toney George Bob Carmen and Jim McAnaly.
DIAMANTIS, Judge.
This is an appeal of an order granting appellees' motion to dismiss counts 1, 2, 3 and 4 of appellant's sixth amended complaint with prejudice. The appeal is dismissed since this court lacks jurisdiction. An order granting a motion to dismiss even if the order reads "with prejudice" is merely an order granting a motion, not an order dismissing an action, and it is not appealable. Wetterauer v. Frontenac Flea Market, Inc., 573 So.2d 138 (Fla. 5th DCA Jan. 10, 1991); McPheeters v. Tolbert, 561 So.2d 18 (Fla. 5th DCA 1990). See also Johnson v. First City Bank of Gainesville, 491 So.2d 1217 (Fla. 1st DCA 1986).
DISMISSED.
PETERSON and GRIFFIN, JJ., concur.